DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The prior objection to the drawings has been withdrawn in view of the amended drawings filed 05/27/2022.
Allowable Subject Matter
Claims 1, 3-4, 9-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
As noted in the non-final rejection issued 02/16/2022 (“the prior Action”), the closest prior art is Yan (Yan, K., Lee, H. W., Gao, T., Zheng, G., Yao, H., Wang, H., ... & Cui, Y. (2014). Ultrathin two-dimensional atomic crystals as stable interfacial layer for improvement of lithium metal anode. Nano letters, 14(10), 6016-6022.).
Yan discloses an anode comprising a current collector: and an interfacial layer disposed over the current collector, wherein the interfacial layer includes a film of a layered material including defect sites and a reinforcing material selectively disposed over the defect sites of the film, while other regions of the film remain exposed from the reinforcing material. See the prior Action.
The claim term, "layered material" is interpreted as meaning one or more layers of a 2D-material or a material having a thickness generally on the order of the atomic scale, such as hexagonal boron nitride, graphene, and layered transition metal chalcogenides, etc. See [0027] of the PG-Pub.
Yan forms a native solid electrolyte interphase (“SEI”) including LiF, and other compounds such as lithium carbonate Li2CO3 and lithium oxide (Li2O) (pg. 6017, col. 2). The native SEI is formed through regular cycling of the battery. In contrast, the presently claimed invention now requires an artificial SEI enriched with LiF (lithium fluoride). The undersigned interprets the term, “artificial SEI” to mean a SEI that measurably differs in composition from a SEI that would form spontaneously (e.g., after one or more charge cycles) for a given electrolyte composition and anode composition. Yan does not teach such a limitation. 
Indeed, the prior art as a whole does not teach, suggest, or provide a motivation for an artificial SEI enriched with LiF disposed over the defect sites of a film of a layered material.
For instance, Fan (Fan, Lei, et al. "Regulating Li deposition at artificial solid electrolyte interphases." Journal of Materials Chemistry A 5.7 (2017): 3483-3492.), which is prior art to the instant application recognizes that previous research effort focused on forming an artificial protective layer on the lithium anode before cycling (pg. 3486, col. 2, including layered materials such as hexagonal boron nitride and graphene (citing Yan, citation #29). Fan proposes an artificial SEI of LiF as an alternative to such a solution of using a layered protective material (e.g., hexagonal boron nitride, as per Yan). 
	Even further, a published Chinese patent application by the lead author of Fan (CN106803580A, hereafter “CN’580”) describes the same process as Fan of depositing an artificial solid electrolyte directly on the lithium metal (see, e.g., pgs. 2-3). CN’580 dissuades from using solutions such as mono-layers because methods of this type “increase the battery whole weight, and the preparation process is complicated, inconvenient for commercial production” (pg. 2, ¶4). 
While Fan and CN’580 do teach an artificial SEI enriched with LiF, the person having ordinary skill in the art would not have been motivated to modify Yan with Fan to arrive at the claimed invention because Fan teaches producing an artificial SEI as an alternative to using a layered protective material. Moreover, there is no suggestion or teaching in the prior art that such a layered material could be readily combined with a reasonable expectation of success according to known prior art methods to arrive at the claimed invention. Thus, claim 1 is patentable over the cited art. 
Claims 3-4, 9-13 and 20 depend from claim 1 and are similarly patentable over the cited art for the same reasons identified above. Claim 14 is a method claim that, while not depending directly from claim 1, would necessarily result in a product having all of the limitations of claim 1. Method claim 14 and dependent claims thereon are rejoined (see below). Accordingly, claim 14 is patentable for the same reasons identified above, as are dependent claims 15-19 and 21. Thus, claims 1, 3-4, 9-17, and 19-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 1, 3-4, 9-12 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-19 and 21, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 11/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721